Citation Nr: 0601220	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1963 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida (notice of which was issued in 
February 2002).  The January 2002 RO decision found that no 
new and material evidence had been submitted to reopen a 
claim of service connection for a lumbar spine disability.  

In November 2005, the veteran's sworn testimony was obtained 
at a video conference hearing conducted by a Veterans Law 
Judge (VLJ) in Washington, with the veteran at the RO.  A 
transcript of this hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Having carefully examined the record in light of the 
applicable law, the Board finds that this matter must be 
remanded to the RO/AMC to ensure compliance with due process 
requirements and the Veterans Claims Assistance Act of 2000 
(VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Although adequate notice of VCAA was issued in March 2005 
with regard to the standard for determining whether new and 
material evidence has been submitted to reopen a previously 
denied claim, no subsequent adjudication of the claim on 
appeal has been completed since the March 2005 VCAA notice.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision (i.e., the VA 
RO).  VA must strictly comply with all relevant provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the RO must readjudicate the claim on 
appeal on a de novo basis, to include by issuance a 
supplemental statement of the case (SSOC), in accordance with 
Pelegrini.  

The record also shows that evidence, both VA and private, was 
received at the RO after the issuance of the statement of the 
case (SOC) in February 2004, without a waiver of office of 
original jurisdiction adjudication.  Although a waiver of AOJ 
was received in November 2005, this was explicitly limited to 
evidence received at the veteran's Board Video hearing in 
November 2005.  As such, the record does not indicate whether 
the RO has considered the veteran's claim on appeal in light 
of VA treatment records dated from May 2002 to the present 
and received in July 2003, medical and administrative records 
from the Social Security Administration (SSA), received in 
July 2004, private treatment records of January through 
August 2003, received in March 2005, and a VA examination 
report of June 2005, received in July 2005.  See 38 C.F.R. §§ 
19.37, 20.1304 (c).  

An SSOC should be issued to include reference to, and de novo 
consideration of, all of the evidence of record, specifically 
to include the above identified evidence which has not 
previously been considered at the RO and received since the 
time of the February 2004 SOC.  

The Board's present review of the record has been limited to 
the predicate question of whether the appellant's due process 
and VCAA rights have been afforded, and the Board has not 
reviewed the record with a view towards ascertaining the 
merits of his petition to reopen his claim.  

Accordingly, the appeal is remanded to the VBA AMC for 
further action as follows:  

1.  The VBA AMC should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of service connection for a lumbar 
spine disability, on a de novo basis-
specifically to include consideration of 
all of the evidence of record for the 
entire appeal period since the time of 
the August 2001 petition to reopen. 

2.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
SSOC as to the issue of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
a lumbar spine disability, with reasons 
and bases for the decision, and a de novo 
review of all of the evidence of record 
since the time of the August 2001 
petition to reopen.  The veteran and his 
representative should be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


